Citation Nr: 0609924	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  98-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
left knee surgeries with a torn left medial meniscus and X- 
ray evidence of arthritis, currently evaluated as 10 percent 
disabling.

2. Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active military duty from June 1977 to 
July 1988.

The claims currently before the Board of Veterans' Appeals 
(Board) arise from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

A personal hearing was held in June 1998 at the RO, and a 
transcript of that hearing is in the file.

The Board in January 2000 and August 2003 remanded this case 
for additional development.  Following development, the case 
is returned to the Board.


FINDINGS OF FACT

1.  The veteran's left knee disability is not manifested by a 
limitation of extension to 15 degrees, a limitation of 
flexion to 30 degrees, or by objective evidence of 
instability or subluxation.

2.  The veteran's is service-connected for residuals of left 
knee surgery, with a torn left medial meniscus and x ray 
evidence of arthritis, evaluated as 10 percent disabling; a 
duodenal ulcer, evaluated as 10 percent disabling; and for 
plantar warts, evaluated as noncompensable.  The service 
connected disorders have a combined evaluation of 20 percent.

3. The veteran completed four years of high school and his 
past primary work experience as a machine operator in fabric 
and lumber mills.  Full time work activity ceased in or about 
March 1997 following a postservice motor vehicle accident.

4. The veteran's service-connected disorders, alone, do not 
render him unemployable, considering his educational and 
occupational background.


CONCLUSIONS OF LAW

1. The veteran's left knee disorder does not meet the 
schedular criteria for a rating in excess of 10 percent. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257, 5260, 5261 (2005).

2. The criteria for the assignment of a TDIU have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became law in 
November 2000. The VCAA significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2005).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2). In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain for the claimant; and notice to submit relevant 
evidence in the claimant's possession. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  Here, the veteran has been fully 
apprised of the changes brought about by the VCAA through an 
August 2002 letter, amongst other documents, to include 
notice of what evidence and information are necessary to 
substantiate his claim, and notice of his and VA's obligation 
to obtain certain evidence, including VA's duty to obtain all 
relevant evidence in the custody of a Federal department or 
agency. As such, the duties to notify the veteran of 
necessary evidence, as well as the responsibility for 
obtaining or presenting that evidence, have been fulfilled.

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Arguably four of these elements, that is: 1) veteran 
status; 2) existence of a disability; 3) degree of 
disability; and 4) effective date of the disability also 
apply in claims for an increased rating and individual 
unemployability.  

In pertinent part to the present appeal, the veteran was 
not provided with notice of the type of evidence 
necessary to establish effective dates.  Despite this 
fact, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claims, any questions as to the appropriate 
effective date which would be assigned are moot.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. In this case, the veteran's service medical 
records, Social Security Administration (SSA) records, and VA 
treatment records have been associated with the file. All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received. The claimant was notified of the 
need for VA examinations, and he was seen for those studies 
in April 2000, July 2002, and October 2005. Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case. Id. Thus, VA's duty to 
assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria 

a.  Increased rating for left knee disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005). 
Separate rating codes identify the various disabilities.  Id.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities. 38 C.F.R. § 4.10. Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 38 
C.F.R. § 4.2. The Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that, "[c]ompensation for service- 
connected injury is limited to those claims which show 
present disability," and held, "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected left knee disability has been 
evaluated under diagnostic code 5260 for limitation of 
flexion of the knee.  There is also x-ray evidence of 
degenerative joint disease in the left knee. Under the rating 
schedule, degenerative arthritis is evaluated based on the 
limitation of motion of the affected joints. 38 C.F.R. § 
4.71a, Diagnostic Code 5010. If the motion of the joints are 
not limited to a compensable degree, the arthritis may be 
rated at 10 percent for each major joint. Id.

For a 20 percent rating motion of a knee must be limited to 
30 degrees of flexion or less, or to 15 degrees or more short 
of extension. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 
Separate disability ratings may also be assigned for 
recurrent subluxation or lateral instability of a knee. 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 percent 
evaluation is warranted under this Diagnostic Code if there 
is slight subluxation or lateral instability.

At a November 1998 VA examination, the veteran reported 
injuring the left knee playing softball in service.  He 
reported undergoing several arthroscopic surgeries 
postservice, as well as a meniscectomy.  On examination, the 
left knee showed full extension to zero degrees, and flexion 
to 130 degrees with some tenderness and some pain beginning 
at about 120 degrees.  There were small osteophytes palpable 
along the medial joint line.  There was a positive 
patellofemoral grind sign.  There was no instability, and 
McMurray and Lachman's signs were negative.  The examiner 
diagnosed signs and symptoms consistent with early minimal 
degenerative changes of the left knee.

At an April 2000 VA examination, the veteran's left knee 
extension was to five degrees, and flexion was to 115 
degrees. There was some medial joint line tenderness and 
patellofemoral crepitus.  There was 1+ anterior cruciate 
ligament laxity, but no laxity to varus or valgus stress.  
The diagnosis was post traumatic arthrosis, left knee; and 
possible Raynaud's type syndrome of the bilateral lower 
extremities.

In November 2000 the RO received a Social Security 
Administration decision notice dated in January 1999.  This 
determination found the veteran to be disabled as of March 
1997 as a result of a concussion and head laceration suffered 
in a motor vehicle accident.  Post accident he suffered from 
retrograde amnesia, and elevated hypertension.  In addition 
he suffered from increasing left knee pain.  He apparently 
underwent a left arthroscopy in July and again in December 
1997 due to a debridement, and tear of the anterior cruciate 
ligament and diffuse synovitis.  He continued to suffer from 
parasthesias and numbness in the left lower extremity and 
walked with a cane.  The evidence demonstrated that under the 
SSA regulations the veteran was severely impaired due to 
Raynaud's phenomena, mental retardation, and status post 
repeat left knee surgery.  He also had a heart disorder and 
gastroesophageal reflux disease which did not meet the 
criteria for severe impairment.

At a July 2002 VA examination, the veteran's left knee showed 
full extension to zero degrees, and 130 degrees of flexion.   
He was stable to anterior, posterior, and  varus and valgus 
stress. There was 5/5 motor strength, but knee extension 
against resistance caused significant pain at 40 degrees.  
The joint was positive for medial joint line tenderness, and 
patellofemoral crepitus.  The veteran walked with a normal 
but slowed gait.  The diagnosis was left knee degenerative 
joint disease (DJD) secondary to total medial meniscectomy in 
service.  

At an October 2005 VA examination, the veteran complained of 
a constant sharp cutting pain in his left knee with periodic 
swelling after prolonged walking. with heat but no redness.  
He denied flare-ups.  He has not had any instability since 
1996, and no locking since 2003.  He stated that his left 
knee did not affect his activities of daily living.  However, 
his recreational activities were affected in that he could no 
longer run, play football or basketball.  

On examination, the veteran's left knee extended to zero 
degrees and flexion was to 105 degrees without pain.  Motion 
above that was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
Both knees were stable with minimal crepitus on the left.  
There was no pain on palpation or loss of function or motion.  
The diagnoses were traumatic arthritis of the left knee.

The examiner summarized that there was no left knee 
subluxation or lateral instability, and no complaints of left 
knee joint locking, effusion, weakened movement, excess 
fatiguability, or incoordination.  The examiner, however, 
noted some slight incoordination which he related to a 
recently reported stroke.  There was no evidence of 
ankylosis.

The normal range of the knee motion is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. As the veteran exhibits limitation of flexion in his VA 
examinations, but not to a compensable degree, he warrants a 
10 percent rating under Diagnostic Code 5010, but no more.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Further, while slight anterior laxity was shown on one single 
occasion, the preponderance of the evidence is against 
finding entitlement to compensably disabling subluxation or 
lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Accordingly, the preponderance of the evidence shows 
manifestations of the veteran's left knee disability does not 
meet the criteria for a rating in excess of 10 percent.

In reaching this decision the Board considered the provisions 
set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, however, 
there is no evidence that knee pain is manifested by disuse 
atrophy, there is no evidence of effusion, lower extremity 
strength was measured as 5/5 bilaterally, and the pain itself 
was described as nonexistent from extension to 0 degrees, and 
flexion to 105 degrees.  Above that motion was not limited by 
pain.  The left knee was stable with minimal crepitus. Hence, 
the Board finds no basis under these regulations to grant 
more than the assigned 10 percent rating.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2005). 
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has reviewed the record with these mandates in 
mind. The veteran has not required frequent inpatient 
treatment for his service connected left knee disorder. There 
is no evidence that left knee pain impairs him to the extent 
that it markedly interferes with his employment. It is well 
to recall that the disability rating itself is recognition 
that industrial capabilities are impaired. See Van Hoose v. 
Brown, 4 Vet.App. 361, 363 (1993). In this case, however, the 
Board finds that there are no exceptional factors that render 
application of the regular schedular criteria impractical. 
There is, therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.

b. TDIU

The veteran is seeking entitlement to a TDIU. He essentially 
asserts that he is unable to work as a result of his service- 
connected left knee disorder, duodenal ulcer, and plantar 
warts.

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Factors such 
as employment history, as well as educational and vocational 
attainments, are for consideration. Id. For VA purposes, the 
term, unemployability, is synonymous with an inability to 
secure and follow a substantially gainful occupation. 
VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). The word 
"substantially" suggests an intent to impart flexibility into 
a determination of the veteran's overall employability, as 
opposed to requiring the appellant to prove that he is 100 
percent unemployable. Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed.Cir. 2001).

Evidence on file indicates that the veteran completed four 
years of high school and that he worked as a machine operator 
and wood handler in a fabric mill and in a lumber mill.  He 
ceased working full time subsequent to a post service motor 
vehicle accident in March 1997.  At that time he suffered a 
concussion, amnesia, and he also apparently reinjured his 
left knee.  

In the matter at hand, service connection has been 
established for residuals of left knee surgery, torn left 
medial meniscus with x ray evidence of arthritis, and a 
duodenal ulcer, each evaluated as 10 percent disabling; and 
for plantar warts, evaluated as 0 percent disabling.  The 
combined disability evaluation is 20 percent based on the 
veteran's service-connected disorders.   

The veteran's combined 20 percent disability rating for his 
service-connected disabilities does not meet the minimum 
percentage criteria for TDIU set out in 38 C.F.R. § 4.16(a). 
Nevertheless, as noted above, even if the veteran's 
disability fails to meet the statutory requirements, this 
case may be referred for the assignment of a total rating on 
an extraschedular basis if it is found that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence is against the 
assignment of a TDIU on an extraschedular basis.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of several VA 
examinations conducted in November 1998, April 2000, July 
2002, and October 2005.  

These examinations revealed no compensable limitation of 
motion of the left knee.  
However, there were signs and symptoms consistent with early 
minimal degenerative changes of the left knee.  In the 
October 2005 VA examination, the veteran denied flare-ups, 
instability (since 1996), and locking (since 2003).  He 
stated that his left knee did not affect his activities of 
daily living.  

The examiner summarized that there was no left knee 
subluxation, lateral instability, left knee joint locking, 
effusion, weakened movement, excess fatiguability, 
incoordination, or evidence of ankylosis.

Regarding the veteran's duodenal ulcer disease, examiners 
noted a history of duodenal ulcer disease in the past but 
there is no documented history of such complications as upper 
gastrointestinal hemorrhage or anemia.  The examiner opined 
that based on the evidence, "no upper gastrointestinal 
system disorder has currently been shown to exist, and that 
makes this veteran significantly unemployable."

Finally regarding the veteran's plantar warts, examination of 
the veteran's feet revealed no abnormalities with the 
exception of a superficial ulceration along the lateral 
border at the fifth metatarsal head, left foot due to 
improper shoe fit. 

The veteran was awarded benefits from the Social Security 
Administration (SSA) on the basis that he is unemployable. 
However, the record reflects that the veteran was awarded 
benefits due to the combination of mental retardation, 
Raynaud's Phenomena with severe pain and upper extremity 
dysfunction, as well as residuals of knee surgery following a 
post service injury.  The SSA records reveal that the veteran 
apparently reinsured his left knee in a March 1997 motor 
vehicle accident in which he subsequently became disabled.  
There is no indication that he became unemployable due to his 
service-connected left knee disability alone.  

Although the veteran's contends that his service-connected 
disabilities have rendered him unable to secure or maintain 
employment, the Board finds his contentions to be outweighed 
by the competent medical opinions and evidence in the 
aforementioned VA examinations.  These found the veteran not 
to be unemployable due to his left knee disorder, duodenal 
ulcer, or plantar warts.  In fact, the veteran stated in that 
examination that the left knee disorder did not interfere 
with his activities of daily living.  

The veteran has not asserted that his duodenal ulcer disease 
(10 percent), and plantar warts (noncompensable), interferes 
with his ability to secure or maintain employment, and there 
is no competent medical evidence suggesting that such is the 
case.  Consequently, the preponderance of the medical 
evidence is against finding that these disabilities 
contribute to the veteran's inability to secure or maintain 
employment.

While the undersigned is sympathetic to the veteran's 
concerns, the assertions that he is rendered unemployable by 
reason of the competent service-connected disabilities are 
unsupported and otherwise contrary to the evidence contained 
within the claims folder. The record does not otherwise 
document the presence of functional limitations imposed by 
the veteran's service-connected disabilities which would 
preclude his performance of substantially gainful employment. 
As a preponderance of the evidence is against the veteran's 
claim for a TDIU, the benefit-of-the-doubt rule is 
inapplicable and the benefit sought on appeal must be denied. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.


ORDER

Entitlement to an increased evaluation for residuals of left 
knee surgeries is denied.

Entitlement to a TDIU is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


